Ease 1:19-6y-09489-PKE Becument 29 Filed 14/28/19 Page 1 ef 2

UNITED STATES
SECURITIES AND EXCHANGE COMMISSION

NEW YORK REGIONAL OFFICE
BROOKFIELD PLACE .
200 VESEY STREET, ROOM 400 Jorge G, Tenreiro

WRITER’S DIRECT DIAL
NEW YORK, NY 10281-1022 TELEPHONE: (212) 336-9145

Tenreirol@sec.pov

November 25, 2019 Pm ;
Via ECE CU

he GE aed
Hon. P. Kevin Castel | pe ed te AO poe
United States District Judge & ote
Southern District of New York yor } uy hes p
500 Pearl Street a fit bo”, O k
New York, NY 10007 pA feed x a

Re: SEC v. Telegram Group Inc. & TON Foundation Inc., No. 19 Civ. 243 ( }

 

Dear Judge Castel:

Plaintiff Securities and Exchange Commission (“SEC”) respectfully submits this letter to
request that it be permitted to file a motion to strike Defendants Telegram Group Inc. and ‘TON
Issuer Inc.’s (“Defendants”) “void for vagueness/lack of notice” affirmative defense at the same
time that the SEC files any motion for summary judgment it may file under Paragraph V(A) of
this Court’s Scheduling Order (D.E. 23) (“Order”), and beyond the time limits set forth by Fed.
R. Civ. P. 12(f)(2) and 6(1)(C) for the filing of motions to strike. In the alternative, the SEC
respectfully requests, pursuant to Rule 3(A) of this Court’s Individual Practices, a pre-motion
conference regarding the SEC’s motion to strike. Other than the hearing set for February 18-19,
2020, there are no currently scheduled conferences before the Court.

The SEC filed the Complaint in this action on October 11, 2019 (D.E. 1). Defendants
filed an Answer to the Complaint on November 12, 2019 (D.E. 37), where they asserted, among
other defenses, the argument that “[a]s applied to Telegram’s Private Placement [of Grams] and
any future offers, sales or distributions of Grams, the definition of ‘investment contract’ is
unconstitutionally vague...” Answer at 33 (446). This defense is meritless. The Supreme
Court’s seminal decision interpreting the term “investment contract,” SEC v. WJ. Howey & Co.,
328 U.S. 293 (1946), has provided workable, clear guidance as to the meaning of the term for
over seventy years. Accordingly, the Second Circuit long ago held that the term “investment
contract” 1s not void for vagueness, “[i]n light of the many Supreme Court decisions defining and
applying the term.” SEC y, Brigadoon Scotch Distrib, Co,, 480 F.2d 1047, 1052 n.6 (2d Cir.
1973); see also United States v. Zaslavskiy, No. 17 Cr. 647 (RJD), 2018 WL 4346339, at *9
(E.D.N.Y. Sept. 11, 2018) (ejecting as applied “void for vagueness” challenge to application of
“mvestment contract” to digital assets); United States v. Bowdoin, 770 F. Supp. 2d 142, 148
(D.D.C. 2011) (“The lineage of the term [investment contract] is too long and well-recognized
for Mr. Bowdoin’s 2011 claim of unconstitutional vagueness to stand.”); United States v. Farris,

 
 

Case 1:19-ey- 09438:PKE Becument29 Filed 1/25/19 Page 2 o2

Hon. P. Kevin Castel November 25, 2019
Page 2

614 F.2d 634, 642 (9th Cir. 1979) (“It is too late in the day more than 32 years after the Supreme
Court’s decision in [Howey] to say that the term ‘security’ is impermissibly vague.”).

Fed, R, Civ, P. 12(f(2) permits the Court to “strike from a pleading an insufficient
defense,” upon “motion made by a party... within 21 days after being served with the
pleading,” . When a “defense is insufficient as a matter of law, the defense should be stricken to
eliminate the delay and unnecessary expense from litigating the invalid claim.” SEC vy. KPMG,
LLP, 2003 WL. 21976733, No. 03 Civ. 671 (DLC) at *2 (S.D.N.Y. Aug. 20, 2003); see, e.g., SEC
v, Am, Growth Funding If, LLC, No. 16 Civ. 828 (KMW), 2017 WL 728701, at*1G.DNY,
Feb, 22, 2017) (adopting report and recommendation recommending that affirmative defense of
unclean hands against the SEC be stricken, noting the “public interest . . . counsels in favor of
allowing the SEC to investigate claims free from ‘irrelevant, prolonged, and intrusive
discovery.’”).

In this case, however, given that the Court will consider the merits of the SEC’s request
for a preliminary injunction together with any additional motions the parties may file pursuant to
the Order, judicial efficiency counsels in favor of permitting the SEC to file the proposed motion
together with any other motions to be filed as permitted by-the Order. In the alternative, should
the Court wish the parties to brief and litigate the SEC’s motion to strike in advance, the SEC
respectfully requests a pre-motion conference at the Court’s convenience.

We have met and conferred with counsel for Defendants regarding this request. During
our meet and confer, counsel for Defendants indicated that they agreed that it would be
preferable for the SEC to litigate its proposed motion to strike together with the SEC’s upcoming
motion for summary judgment. Defendants further proposed that the SEC not file a separate
motion, but, instead, file the proposed motion to strike together with its summary judgment brief.
l indicated to counsel for Defendants that this proposal was acceptable to the SEC, conditioned
on Defendants not opposing that the SEC’s brief in connection with these motions be permitted
to be as long as 35 pages, subject to approval by the Court, notwithstanding this Court’s
Individual Practices to the contrary. Counsel for Defendants indicated that they would consider
this proposal, but we have not yet come to agreement. Under an abundance of caution and, piven
the time limits imposed by Rules 6(1}(C} and 12(f)(2) of the Federal Rules of Civil: Procedure,
the SEC is submitting this letter to preserve its right to move to strike the insufficient “void for
vagueness” defense,

Respectfully Supe
ae a

JorpeG. headin

 

4

 

 

 
